In re Taylor, Lucien; Applying for Remedial Writs; Parish of Terrebonne 32nd Judicial District Court Div. “E” Number.
RULE TO SHOW CAUSE
On Considering the application for Writ of Habeas Corpus filed by relator, and on further considering the orders issued by this Court in applications numbered 86-KH-1561 and 86-KH-1680.
IT IS ORDERED THAT The Hon. Paul R. Wimbish, Judge 32nd JDC, Terrebonne Parish, release Lucien Taylor from custody or else show cause on September 11, 1986 in the Courtroom of the Supreme Court of Louisiana at 10:00 a.m. why he should not.
For the Court at New Orleans, Louisiana, September 9, 1986.